DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Examination of this application has passed from Khalid Kader (AU 1658) to Fred Reynolds.(also AU 1658).

Election/Restrictions
	Applicants elected group I (peptide compounds) with traverse and the compound PR73SH.  Applicant’s traversal is on the grounds that the cited references do not describe the thiol-alkene conjugate of the claims.  This traversal is found persuasive, and groups I and II are hereby rejoined.

	Applicants have elected the compound PR73SH.  A search was conducted for this species, and it was determined to be novel and unobvious over the prior art.  The closest prior art found was Massi et al (Org. Biomol. Chem. (2012) 10 p3791-3817).  Massi et al discuss using the thyol-yne coupling reaction (title), including use of the reaction to attach substrates to cysteine –SH groups in polypeptides (note scheme 14, p1802, 2nd column, bottom of page, for example).  However, neither this reference, nor any other reference found, suggested the various carboxyl isosteres of claims 6-9 as a side chain modification.  This, applicant’s elected species (and claims 6-9) are novel and unobvious over the prior art (although a non-art rejection applies).

Claims Status
Claims 1-14 and 17-20 are pending.
Claims 1, 2, 6, 8-12, 14, 15, and 17-20 have been amended.


Drawings
The drawings are objected to because there is a drawing with a peptide, but no SEQ ID number (fig 2).  The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for disorders of excessive iron, does not reasonably provide enablement for all diseases of iron metabolism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claim and the nature of the invention:  Applicants are describing a number of hepcidin peptides that bind to ferroportin causing its internalization and degradation (paragraph 11) that have been modified at a cysteine residue.  Insufficient hepcidin is associated with iron overload (paragraph 12).  These peptides decrease serum iron levels (paragraph 36).
3) the state of the prior art:  Waldvogel-Abramowski et al (Transfu. Med. Hemother. (2014) 41 p213-221) discusses the physiology of iron metabolism (title).  A few examples of anemia due to disorders of iron metabolism are discussed (note p214, 2nd column, 1st paragraph, p217, 1st column, 2nd paragraph, and p218, 1st column, 2nd paragraph, continues to 2nd column).  This reference discusses various forms of iron deficiency due to diseases of iron metabolism.
4) the level of one of ordinary skill:  The level of one of skill in the art is high.
st column, 2nd paragraph), making the level of predictability at least moderate.
6 and 7) the amount of direction provided by the inventor the existence of working examples:  Applicants discuss the effects of the peptides in decreasing iron levels, and how they are useful for treating conditions of excess serum iron (paragraphs 68, 69, and 78, for example).  The synthesis of a model thiol-labeled hepcidin peptide is discussed (paragraph 32) and tested in vitro for the ability to degrade ferroportin (paragraph 33).  No examples are given of using the claimed peptides to treat disorders of iron deficiency.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The hepcidin peptides work by degrading ferroportin and lowering serum iron levels.  Diseases of iron metabolism is broad enough to read on disorders of insufficient iron, as mentioned by Waldvogel-Abramowski et al.  As it is not clear how reducing serum iron levels in a patient with insufficient iron will provide a benefit, it will take undue experimentation to use the invention as claimed for such patients.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims dependent on it, define their sequence with a list of amino acids at each position including “an unnatural amino acid commonly used as a substitute thereof such as . . . preferably . . . “  There are a 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

first rejection
Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-9 all allow for phosphate esters, but claim 1, from which they depend, does not allow for that functional group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

second rejection
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 allows for a single dose daily or multiple doses.  However, there is no way to administer a drug than than one dose or multiple doses.  Applicant may cancel 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al (US 8,435,941) in view of Canalle et al (Chem. Soc. Rev. (2010) 39 p329-353) and Massi et al (Org. Biomol. Chem. (2012) 10 p3791-3817).
Ganz et al discuss mini-hepcidin peptides (title).  Among the peptides discussed are ones that match closely many of the peptides taught by applicants (compare table 1, columns 11-14 of Ganz et al with table 2 of applicants).  Please note a number of these peptides have a cysteine at position 7 and significant affinity (note the 
The difference between this reference and the instant claims is that this reference does not discuss a modified thiol containing amino acid.
Canalle et al discuss polypeptide-polymer bioconjugates (title).  PEG addition (reads on alkoxy of structural formula A for X1 and/or X2) is widely used to reduce the limitations of protein based drugs, such as short half life and immunogenicity (p331, 1st column, 3d paragraph).  The wide range of functional groups on peptides can make it difficult to selectively couple polymers to peptides; making bio-orthogonal reactions that tolerate a diverse array of other functional groups are desired; robust chemistry with these properties are named “click” reactions (p339, 1st column, 2nd paragraph).  A wide range of such chemistries are discussed (p339, 1st column, 2nd paragraph to p345, 1st column, 1st paragraph).  This reference teaches the benefits of PEGylation, and suggest click chemistry as a method to attach the polymer.
Massi et al discuss the thiol-yne coupling reaction (title); one of the most appealing click chemistry procedures (abstract).  These can be used to modify peptides (p3793, 1st column, 3d paragraph).  If there is not an excess of the thiol (which will lead to dual conjugation by thiol-yne reaction followed by the thio-ene reaction, note scheme 16), this will lead to the same structure as Structural Formula A of applicants (scheme 15, p3803, 1st column, top of page).  This reference teaches the thiol-yne reaction as a click reaction used in the art to graft compounds to polypeptides.
Therefore, it would be obvious to attach a PEG chain to the mini-hepcidins of Ganz et al, as Canalle et al teach that this will promote half life and limit immunogenicity.  As Ganz et al discusses adding PEG to the peptides, an artisan in this field would attempt this process with a reasonable expectation of success.

Ganz et al teach a number of peptides that match those of SEQ IDs 1-101 of the instant claims.  Canalle et al teach adding PEG via click chemistry, and Massi et al teach that the thio-yne reaction, which recapitulates structural formula A of applicants, is a form of click chemistry.  Thus, the combination of references render obvious claims 1-5.
Ganz et al discuss compositions of these peptides, rendering obvious claim 10.
Ganz et al discuss these peptides binding to ferroportin and inducing ferroportin internalization to treat disorders of iron overload, rendering obvious claims 11-13, 17, and 18.
Ganz et al discuss kits, rendering obvious claim 14.
Ganz et al discuss the peptide bound to ferroportin or an antibody, rendering obvious claim 15.
Ganz et al discuss optimizing the dosage for appropriate conditions, and mention oral, nasal, and subQ administration, rendering obvious claims 19 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-5, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11-16, and 18 of U.S. Patent No. 8,435,941 in view of Canalle et al (Chem. Soc. Rev. (2010) 39 p329-353) and Massi et al (Org. Biomol. Chem. (2012) 10 p3791-3817). 

	The teachings of the competing claims and the logic of the rejection closely follow the logic and teachings of the rejection under 35 USC 103, and will not be repeated here.

second rejection
Claims 1-5, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11 of U.S. Patent No. 9,328,140 in view of Canalle et al (Chem. Soc. Rev. (2010) 39 p329-353) and Massi et al (Org. Biomol. Chem. (2012) 10 p3791-3817). 
Competing claim 1 describes SEQ ID 94 (identical with SEQ ID 90 of the instant claims), while the remaining claims closely match the limitations of the instant claims, save for the structural formula A.
The logic of the rejection and the teachings of the remaining references are identical with the rejection under 35 USC 103, above, and will not be repeated here.

third rejection
s 1-5, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-16 of U.S. Patent No. 9,896,481 in view of Canalle et al (Chem. Soc. Rev. (2010) 39 p329-353) and Massi et al (Org. Biomol. Chem. (2012) 10 p3791-3817). 

	The teachings of the competing claims and the logic of the rejection closely follow the logic and teachings of the rejection under 35 USC 103, and will not be repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658